DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 24 June 2021 has been entered.

Allowable Subject Matter
Claims 1, 4-5, 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a lighting and/or signaling device for an automobile, the device comprising a reference threaded rod carried by the support and extending longitudinally backward through a first hole in the frame, the reference threaded rod carrying a spherical reference nut including a first active face cooperating with a complementary spherical reference bearing surface of a concave truncated spherical profile and a pivoting threaded rod parallel to the reference and adjustment threaded rods which is carried by the support, which extends longitudinally backward through a third hole in the frame and which carries a spherical pivoting nut including a third active face of a truncated spherical profile cooperating with a complementary bearing surface of linear pivoting profile formed opposite the third active face in the rear face of the frame constituting 
Lukkarinen et al. (US 5,260,857), considered the closest prior art, teaches a lighting device for an automobile having threaded rods which extend back through the frame and carry nuts including spherical active faces that cooperate with corresponding spherical reference bearing surfaces in the rear face of the frame.  None of Lukkarinen’s  bearing surfaces are a complementary bearing surface of linear pivoting profile formed opposite the third active face in the rear face of the frame constituting point contact on the frame, the complementary bearing surface of linear profile comprises two rectilinear support ribs situated on either side of the spherical pivoting nut, the pivoting axis is orthogonal to the a line passing through the center of the first active face of the spherical reference nut and a center of the second active face of the spherical adjustment nut.
Yamada et al. (US 5,003,436) another close prior art, teaches a lighting device for an automobile having threaded rods which extend back through the frame.  None of Yamada’s bearing surfaces are a complementary bearing surface of linear pivoting profile formed opposite the third active face in the rear face of the frame constituting point contact on the frame, the complementary bearing surface of linear profile comprises two rectilinear support ribs situated on either side of the spherical pivoting nut.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHANIEL J LEE/Examiner, Art Unit 2875                                    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875